Citation Nr: 1309705	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-04 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for residuals of fracture of the right fifth metacarpal.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active duty service from July 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board observes that the Veteran has not been afforded a VA examination for the disability on appeal since June 2008, more than four and a half years ago.  (The Veteran was afforded a VA examination in September 2012 for his right wrist, but his right fifth metacarpal disability was not evaluated at that time.)  The June 2008 examiner appears to have indicated that the right 5th metacarpal has been increasing in severity over time.  The examiner also reported that the initial injury had not healed properly.  This is in contrast to a December 2009 report from Charles Peralo, M.D. which appears to indicate that x-rays revealed a subacute fifth metacarpal fracture which was well-healed.  Under the circumstances, medical clarification is necessary to fully assist the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected residuals of fracture of the right fifth metacarpal.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests, such as x-rays, should be conducted.  All examination findings should be reported to allow for application of pertinent VA rating criteria.

The examiner is requested to specifically report any evidence of degenerative arthritis of the right fifth metacarpal.  The examiner is also requested to comment on any functional loss and/or limitations due to the disability. 

2.  After completion of all of the above, the RO/AMC should review the expanded record and readjudicate the issue on appeal.  If such issue remains denied, the RO/AMC should furnish the Veteran with an appropriate supplemental statement of the case, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

